court decline to grant the relief requested.' Any such motion to reinstate
                 the appeal shall be filed within 60 days of the district court's order
                 declining to grant the requested relief. The parties' stipulations to extend
                 the deadline for filing the opening brief and appendix or to suspend the
                 briefing schedule in this appeal are denied as moot.
                             It is so ORDERED.




                                                                                    J.



                                                           eig   e#,"4
                                                    Douglas




                 cc:   Hon. Ronald J. Israel, District Judge
                       Alessi & Koenig, LLC
                       Wright, Finlay & Zak, LLP/Las Vegas
                       Eighth District Court Clerk




                       "We note that any aggrieved party may file a notice of appeal from
                 any appealable order entered at the completion of the district court
                 proceedings. See NRAP 3A.



SUPREME COURT
     OF
    NEVADA
                                                      2
(0) 1947A err,